Citation Nr: 0701701	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-02 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of 
prostate cancer, rated as 10 percent disabling for the period 
from June 6, 2002 to April 30 2004 and rated 40 percent 
disabling for the period from May 1, 2004.

2.  Entitlement to a higher rating for impotence and 
bilateral testicle atrophy, initial rated 0 percent 
disabling.  


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that in his substantive appeal received in 
December 2004 the veteran expressed disagreement with the 
monetary amount awarded for special monthly compensation 
(SMC) based on loss of use of a creative organ.  This issue 
has not been developed and is not properly before the Board.  
It is referred to the RO for actions deemed appropriate.
 


FINDINGS OF FACT

1.  For the period from June 6, 2002, to April 30, 2004, 
residuals of prostate cancer were manifested by a weak stream 
with decreased force without incontinence.

2.  For the period from May 1, 2004, residuals of prostate 
cancer were manifested by urinary incontinence that required 
wearing of pads changed as frequently as twice a day.

3.  Impotence with bilateral testicular atrophy does not 
result incomplete testicular atrophy or both penile deformity 
and loss of erectile power




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent disabling for the period from June 6, 2002 to April 
30, 2004, and as 40 percent disabling for the period from May 
1, 2004, for residuals of prostate cancer, are not met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 
(2006)

2.  The criteria for an initial compensable evaluation for 
impotence with bilateral testicular atrophy are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.115b, Diagnostic Codes 7522, 
7523 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The evidence of record that the 
veteran was informed of the provisions of VCAA, most recently 
in May 2006.  

The veteran has been adequately notified of the information 
and evidence needed to substantiate his claim.  His service 
medical records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Factual Background

The veteran was diagnosed with and treated for prostate 
cancer in 1999.  Private treatment records from November 2002 
reveal that the veteran experienced no pain, urgency, 
frequency.  He was able to empty his bladder completely, and 
had occasional leakage with bowel movements.  He reported 
nocturia at a frequency of once per evening.

The veteran underwent a VA fee basis examination in December 
2002.  He related that his last cancer treatment had been in 
February 2000.  He had no urinary incontinence and no need 
for appliances.  He experienced a weak steam with decreased 
force and problems with impotency.  He was unable to achieve 
and maintain erections.  Viagra was ineffective.  On physical 
examination, his penis was normal but the testicles were 
abnormal, exhibiting atrophy bilaterally.  The prostate was 
nonpalpable.  The diagnosis was prostate cancer, post-
radiation, with subsequent impotence.  An addendum noted that 
he did not require a fecal pad for incontinence.  

The veteran was afforded a fee-basis examination in November 
2004.  He reported daytime urination of four times at 
intervals of three hours as well as nighttime urination of 4-
5 times.  He complained of urinary incontinence and that he 
used pads as frequently as twice a day.  He also reported 
weakness and hesitancy.  He additionally reported impotence 
and that Cialis or Viagra were ineffective.  On physical 
examination, his testicles show bilateral atrophy without 
masses or hernia.  

Residuals of Prostate Cancer

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.

Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20

Urinary frequency:
Ratin
g
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per night
10

Obstructed voiding:
Rating
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0

Urinary tract infection:
Ratin
g
Poor renal function: Rate as renal dysfunction.
Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management
30
Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management
10
38 C.F.R. § 4.115a (2006)

752
8
Malignant neoplasms of the genitourinary system
100

Note: Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with 
a mandatory VA examination at the expiration of six 
months. Any change in evaluation based upon that or any 
subsequent examination shall be subject to the 
provisions of §3.105(e) of this chapter. If there has 
been no local recurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2006)

Rating from June 6, 2002, to April 30, 2004

During the period from June 6, 2002, to April 30, 2004, the 
evidence did not reflect urine leakage, frequency, or 
obstructed dysfunction approximating an evaluation in excess 
of 10 percent in accordance with the criteria set out above.  
Accordingly, the preponderance of the evidence is against any 
higher evaluation.

Rating beginning May 1, 2004

The November VA fee-basis examination report included the 
veteran's statement regarding daytime urination of four times 
at intervals of three hours as well as nighttime urination of 
4-5 times.  It also reported urinary incontinence along with 
pad usage as frequently as twice a day.  Such symptomatology 
does not support an evaluation in excess of the assigned 40 
percent evaluation in accordance with the above enumerated 
criteria.  Accordingly, the preponderance of the evidence is 
against any higher evaluation.

Impotence with Bilateral Testicular Atrophy

The veteran's impotence is rated under the diagnostic code 
utilized for testicular atrophy.  See 38 C.F.R. § 4.20 
(2006).  

752
2
Penis, deformity, with loss of erectile power
20
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2006)

752
3
Testis, atrophy complete:

Both
20

One
0
38 C.F.R. § 4.115b, Diagnostic Code 7523 (2006)

In this case, complete testicular atrophy is not shown.

Alternatively, the veteran's erectile dysfunction is 
potentially ratable under 38 C.F.R. § 4.115b, Diagnostic Code 
7522 for deformity of the penis with loss of erectile power.  
The Board notes that the evaluation criteria set forth that 
both penile deformity and loss of erectile power must be 
present to warrant compensation at the 20 percent rate.  
Where the criteria for a compensable rating under a 
diagnostic code are not met, a zero percent rating is 
awarded.  38 C.F.R. § 4.31 (2006).  Although the veteran has 
experienced a loss of erectile power, the most recent VA 
examination shows no deformity or abnormality of the penis.  

Thus, because the medical evidence does not reflect that the 
veteran suffers from complete testicular atrophy or both 
penile deformity and loss of erectile power, the Board finds 
that he is properly evaluated at the noncompensable level for 
impotence.

Conclusion

Because the preponderance of the evidence is otherwise 
against the claims, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's service connected disabilities has caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care during the pendency of this 
appeal.  Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is nothing in the evidence of record to indicate that 
the application of the regular schedular standards is 
impractical in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996). 




ORDER

Entitlement to a higher initial rating for residuals of 
prostate cancer, rated as 10 percent disabling for the period 
from June 6, 2002 to April 30 2004 and rated 40 percent 
disabling for the period from May 1, 2004, is denied.

Entitlement to a higher rating for impotence and bilateral 
testicle atrophy, initial rated 0 percent disabling, is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


